DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               GINA CERISE,
                                 Appellant,

                                     v.

                         FABIAN MCCULLON,
                              Appellee.

                               No. 4D20-2360

                              [March 17, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502020DR007379.

  Gina Cerise, Lake Park, pro se.

  Fabian McCullon, Palm Beach Gardens, pro se.

PER CURIAM.

     Affirmed. Fla. R. App. P. 9.315(a).

DAMOORGIAN, GERBER, and KLINGENSMITH, JJ., concur.


                          *          *           *

  Not final until disposition of timely filed motion for rehearing.